Dissenting Opinion by
Judge O’Bear.
The majority opinion in this case is in line with that of Uhl, etc., v. Reynolds, Register of the Land Office, etc., decided at this term of court, and as I have dissented in that case, the same reasons may be referred to as a part of the basis for this dissent.
In this case it appears that there was never an act*83ual survey of the land embraced in the patent to appellant’s vendor, the patentee. There was never an entry of the respective warrants of 200 acres each. The boundary embraced in the general patent was inhabited by more than two hundred citizens of Letcher county, who come under the head of occupying claimants, and whose rights had been fixed by statute, which could not and ought not to be divested by a disregard of the law. The agreed statement of facts shows, that the patentee and the surveyor both knew of the situation with reference to these people, and disregarded their clhims, undoubtedly for the purpose of making their patent more presentable on its face, that it might be disposed of to better advantage to purchasers abroad. The statute disregarded^ section 2, chapter 109, General Statutes of Kentucky, provides:
“An^ actual settler of any vacant or unappropriated land shall have a pre-emption right to any number of acres, not exceeding one hundred, to be laid off as nearly as possible in a square, his improvements in the center. Before any other person shall locate the same, three months ’ notice of intention to do so mu'st be given to the actual settler, in which notice the land intended to be taken up or appropriated must be described. ’ ’ This notice was not given.
The special acts of 1871 and 1872 referred to in the majority opinion were not pleaded, and can not and ought not to be considered by the court, therefore, in the determination of this case. (Section 119 of the Civil Code.)
The taking of this patent by appellant’s vendor was a fraud upon the Commonwealth; in direct contravention of the settled purpose and policy of the State in reserving its vacant lands in lots of 200 acres to actual and bona fide settlers for the purpose of indue*84ing citizens to become homesteaders. In my opinion every doubt and ambiguity should be resolved against the validity of any -grant that is in violation of this manifest and wise purpose of the Commonwealth-.
It is further my opinion that the judgment of the circuit court denying the validity of the Nickels patent was right; right in law, and right as being in support of a sound public policy.